Title: Excise, [9 May] 1794
From: Madison, James
To: 


[9 May 1794]

   
   On 7 May the Committee of the Whole reported eight resolutions on ways and means of raising revenue. JM voted with the minority when the House upheld provisions for a carriage tax, a stamp duty, and an excise on tobacco (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 653–56, 666–67). On 9 May the House considered the first resolution, which increased the impost. Clark moved that an additional duty of to percent be placed on British goods; FitzSimons claimed “that there was a progressive diminution of trade with Britain compared to increase of American commerce with other nations.”


Mr. Madison thereupon read a paper containing a state of trade with Britain.
In 1791, the exports from that country to America were to the value of



Dollars.



19,502,070


Imports from America to Britain in the same time.
 5,511,843



13,990,226


1792, Exports
19,711,369



 4,798,848



14,913,527


